Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 DETAILED ACTION
Claim 1-31 are pending and are  under consideration in the instant office action.
 
Election/Restrictions
Applicant’s election without traverse of the following species in their response dated 03/01/2022 is acknowledged.
Specie 1: Applicants elect hyaluronic acid as the ionic suspension agent
Specie 2: Applicants elect polysorbate 80 as the non ionic surfactant .  
Examination of the claims are conducted to the extent they read on the elected species. Claims 18-19 are withdrawn from consideration as being drawn to non-elected species.
Claims 1-17 and 20-31 are under examination and the requirement for restriction is made final.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 09/14/2021  complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, it has been placed in the application file and the information therein has been considered as to the merits. See attached copy of the PTO-1449.

The information disclosure statement filed  9/14/2021  fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because citations 14, 15, 17 and 26 on the IDS filed 9/14/2021 (which has been lined out in 1449 form) does not contain a date of publication and therefore is not a proper citation in accordance with MPEP 609.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).


Priority
	This patent Application claims priority to US Provisional Patent Application No. 
63/070,549, filed August 26, 2020. 

Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


s 2-3 , 13 and 22-31 are  rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 2 depends from Claim 1 and recites the limitation “wherein the primary ionic suspension agent in the composition is not a solubilizing agent”. Claim 3 depends from Claim 2 and recites the limitation “wherein the composition comprises only a single ionic suspension agent”.
Firstly, it is unclear what is meant by “primary ionic suspension agent”, i.e., by what objective metric an ionic suspension agent is considered to be the “primary” ionic suspension agent. By definition, “primary”, as an adjective, means “of chief importance; principal” or “earliest in time or order” or “not derived from, caused by, or based on anything else; original”. Thus, in the context of the claims, it is unclear what “primary ionic suspension agent” means and if this implies or requires that there are other, less important, ionic suspension agents required to be present. Put differently, if only one ionic suspension agent is present in the composition, “the primary ionic suspension agent” would have no meaning. If more than one ionic suspension agent is present, it is unclear if “primary ionic suspension agent” is intended to mean the ionic suspension agent present in the highest concentration, the “first” ionic suspension agent added to the composition, or some other metric that makes it the ionic suspension agent “of chief importance; principal”. Secondly, as discussed supra, “the primary ionic suspension agent” implies that there is more than one ionic suspension agent present, which is not a requirement of Claim 1 from which Claim 2 depends. As such, it is unclear whether Claim 2 requires more than one ionic suspension agent, in which one of them is, by 
Claim 13 ultimately depends from Claim 1 and recites “the composition comprises chondroitin sulfate in a concentration of about 5 mg/mL to about 50 mg/mL”. As Claim 1 requires the presence of at least  (a) an effective amount of at least one ionic suspension agent; (b) an effective amount of at least one non-ionic suspension agent; (c) at least three pharmaceutical ingredients comprising (1) gatifloxacin or a pharmaceutically acceptable salt thereof in a range of about 0.01% to about 1% by weight, (2) prednisolone or a pharmaceutically acceptable salt thereof in a range of about 0.1% to about 5% by weight, and (3) bromfenac or a pharmaceutically acceptable salt thereof in a range of about 0.01% - to about 1% by weight; and (d) an effective amount of a pharmaceutically acceptable chelating agent. Claim 13 must also comprise these actives/excipients. It is unclear if Applicants intend Claim 13 to only comprise 
Claim 22 recites a method of treating or preventing “an ocular bacterial infection” in the preamble. Following the transitional phrase “comprising” the active method step recited “delivering to a patient” an effective amount of an ophthalmologically suitable composition. The metes and bounds of the claims are unclear because it is unclear if “delivering” is intended to be limited to ocular delivery or delivery “to the eye” as implied by both the preamble “treating or preventing an ocular bacterial infection” and what is delivered “an ophthalmologically suitable composition”. The claims are further unclear because the preamble of the claim “[a] method of treating or preventing an ocular bacterial infection” is not so linked to the body of the claim “delivering to a patient” so as to clearly convey the delivering is to a patient actually in need of treating or preventing an ocular bacterial infection. Put differently “delivering to a patient” could be broadly construed to encompass delivery to any and all patients as there is no “patient” recited in the preamble of the claims, which could therefore be construed as merely an intended use of the claimed “delivering to a patient”. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-17 and 20-31  are rejected under 35 U.S.C. 103(a) as being unpatentable over by PRED-GATI-BROM PRODUCT LABEL (ImprimisRx, 2018, cited in instant IDS dated 09/14/2021) and Sampietro et al. (US 2018/0318319)  in view of MULLER-LIERHEIM (Diagnostics, 2020, vol. 10, no. 511, pages 1-32) (Published July 23, 2020) (Cited IDS filed 09/14/2021).
Instant claims are drawn to an ophthalmologically suitable pharmaceutical composition in the form of a suspension comprising: (a) an effective amount of at least one ionic suspension agent; (b) an effective amount of at least one non-ionic 
PRED-GATI-BROM Product Label teaches ophthalmic drops comprising prednisolone (1%), gatifloxacin (0.5%), and bromfenac (0.075%) and also comprising sodium chloride, polysorbate 80, poloxamer 407, edetate disodium, sodium phosphate monobasic anhydrous, sodium phosphate dibasic heptahydrate, benzalkonium chloride, and sterile water. Pred-Gati-Brom Product Label thus teaches the use of the non-ionic suspension agent polysorbate and the chelating agent edetate disodium as suitable excipients in ophthalmic compositions comprising prednisolone (1%), gatifloxacin (0.5%), and bromfenac (0.075%). It teaches this composition to be a human prescription drug which is administered opthalmically (topical to the eyes).
Sampietro et al. discloses ophthalmic compositions comprising Prednisolone 1%, Gatifloxacin 0.5% and Bromfenac 0.07% [0196], which may be delivered to the eye using a eye dropper [0203] which may be used for post-op eye care after cataract surgery [0204], 
Pred- Gati-Brom Product Label  and Sampietro et al. does not disclose hyaluronic acid as an excipient and does not disclose the concentrations of the polysorbate 80 and sodium edatete in the composition. 
However,  Muller-Lierheim proposes the use of very high molecular weight hyaluronan (HA) (hylan A) eye drops as a drug vehicle for the next generation of 
A person of ordinary skill in the art at the time the application was filed would have had a reasonable expectation of success in formulating prednisolone acetate (1%), Gatifloxicin (0.5%), and bromfenac (0.075%) as taught by Prad-Gat-Brrom product label and Sampietro et al, in an ophthalmic suspension comprising, inter alia, a polysorbate (e.g., polysorbate 80), a hyaluronic acid, and a chelating agent (e.g., edetate disodium). Indeed, an ophthalmic suspension comprising prednisolone acetate (1%), Gatifloxacin (0.5%), and bromfenac (0.075%) and polysorbate 80 and edetate disodium were already known to be effective excipients in ophthalmic compositions (Pred-Gati-Brom Product Label). The prior art expressly and unequivocally teaches hyaluronic acid as a 
The level of ordinary skill in the art is quite high as excipients for use in ophthalmic solutions and suspensions were well-known and established in the art. Such is evidenced by the combined teachings of the cited prior art.   The art of formulating ophthalmic compositions with such well-known excipients is also very predictable as such excipients are routinely and commonly used in ophthalmic compositions. Accordingly, use of different excipients in opthalmic formulations for the specific properties they impart on the composition is well know in the art as demonstrated by  the references above . As such a person of ordinary skill in the art is provided with ample suggestions and motivations of the use of different excipients in the formulations and depending on the desired product it would have been prima facia obvious to a person of ordinary skill in the art to select appropriate agents at appropriate concentration and formulate the composition.
With regards to the concentrations and ratios claimed of the excipients claimed in claims 6-8, 11, 17, 26, 28 and 31, Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ. It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient needed to achieve the desired results. Thus, absent some demonstration of unexpected results from the claimed parameters, the optimization of ingredient amounts would have been obvious at the time of applicant's invention.   As such it would be obvious to a person of ordinary skill in the art to optimize the concentration of the 
With regards to instant claim 15, osmolality is the functional limitation of the composition and absence of evidence to the contrary, the composition as described by Prad-Gati-Brom product insert using hyaluronic acid as taught by Muller- Lierheim would inherently have this property, absence of evidence to the contrary. 
Accordingly, it would have been prima facie obvious and well within the purview of the ordinary skilled artisan to formulate an : (a) an effective amount of at least one ionic suspension agent; (b) an effective amount of at least one non-ionic suspension agent; (c) at least three pharmaceutical ingredients comprising (1) gatifloxacin or a pharmaceutically acceptable salt thereof in a range of about 0.01% to about 1% by weight, (2) prednisolone or a pharmaceutically acceptable salt thereof in a range of about 0.1% to about 5% by weight, and (3) bromfenac or a pharmaceutically acceptable salt thereof in a range of about 0.01% - to about 1% by weight; and (d) an effective amount of a pharmaceutically acceptable chelating agent.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the 

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AJA. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, 

Claims 1-17 and 20-31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-31 of copending Application No. 17/458,289 (‘289)  in view of THOMPSON ET AL. (“Pred-Moxi-Brom: The Whole is Greater Than the Sum of its Parts”, Glaucoma Physician, March 2021) (Cited by Applicants in IDS filed 09/14/2021) and PRED-GATI-BROM PRODUCT LABEL (ImprimisRx, 2018) (Cited by Applicants in IDS filed 09/14/2021).

The instant claims differ from the ‘289 application only in that they comprise gatifloxacin  instead of moxifloxacin. Substituting gatifloxacin for moxiflaxacin in the ‘289 application claims would have been prima facie obvious to a person of ordinary skill in the art in view of Thompson et al. and PRED-GATI-BROM Product Label. Thompson et al. teach Pred-Moxi-Brom 5 mL and 8 mL are composed of prednisolone acetate (1%), moxifloxacin (0.5%), and bromfenac (0.075%) and is the first and only prescription compounded treatment available that combines all three proven, active pharmaceutical ingredients into one eye drop. Pred-Moxi-Brom eliminates “all these challenges” [challenges with administering the agents individually] in just one eye drop. Pred-Moxi-Brom is also a suspension medication, which are preferred by ophthalmologists, owing to better corneal penetration and higher overall anti-inflammatory effects. See entire 
Accordingly, ophthalmic suspensions comprising prednisolone, moxifloxacin, and bromfenac (‘289) or prednisolone, gatifloxacin, and bromfenac (instant claims) were known in the art prior to the filing the instant application, clearly evidencing the obvious biological equivalency of moxifloxacin and gatifloxacin. As the only difference between the ‘289 application claims and the instant claims is the presence of moxifloxacin vs. gatifloxacin, substituting one for the other in an ophthalmic suspension formulation would have been prima facie obvious at the time the application was filed.
This is a provisional nonstatutory double patenting rejection.

Conclusion
Claims 1-17 and 20-31 are rejected. No claims are allowed
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVITHA RAO whose telephone number is (571)270-5315.  The examiner can normally be reached on Mon-Fri 7 am to 4 pm..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on (571) 272-5514.    The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAVITHA M RAO/ Primary Examiner, Art Unit 1629